                       IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                         CIVIL ACTION NO. 3:20-CV-00706-GCM
 CARLOS SILVA,

                  Plaintiff,

     v.                                                              ORDER

 RESURGENT CAPITAL SERVICES,
 L.P.,

                  Defendant.


          THIS MATTER IS BEFORE THE COURT on the Motion for Admission Pro Hac Vice

(“Motion”) concerning William M. Kaludis (Doc. No. 7).

          Upon review and consideration of the Motion, which was accompanied by submission of

the necessary fees, the Court hereby GRANTS the Motion.

          In accordance with Local Rule 83.1(b), Mr. Kaludis is admitted to appear before this court

pro hac vice on behalf of Plaintiff Carlos Silva.

          IT IS SO ORDERED.


                                         Signed: February 17, 2021




            Case 3:20-cv-00706-GCM Document 8 Filed 02/17/21 Page 1 of 1
